FILE COPY

      Justices                                                                                                Chief Justice

                                                                                                          Kem Thompson Frost
 William J. Boyce
Tracy Christopher
                                                                                                                 Clerk
Martha Hill Jamison
 Sharon McCally                                                                                           Christopher A. Prine
  J. Brett Busby
  John Donovan
                                    Jfrnatontlj fflmtrt of Apjmtte                                         Phone 713-274-2800

  Marc W. Brown                                     301 Fannin, Suite 245
     Ken Wise                                       Houston, Texas 77002


                                                Friday, December 19, 2014


     Mindy Hall
     Official Court Reporter, 268th District Court
     8913 Jeske
     Needville, TX 77461
     * DELIVERED VIA E-MAIL *

     RE:         Court of Appeals Number:         14-14-01001-CV
                 Trial Court Case Number:         12-DCV-200446


     Style:      Tony D. Caston
                 v.

                 Eva M. Wiley, Fernando V. Martinez and Maria C. Martinez

                 The district clerk has advised this court that a notice of appeal was filed in this case on December
     18,2014.

            A post-judgment motion was filed. Accordingly if the record has been requested and payment
     arrangements have been made, the reporter's record is due to be filed in this Court within 120 days after
     thejudgment was signed, or by Friday, March 20, 2015; Tex. R. App. P. 35.3(b)(3).

             All court reporters are required to complete and e-file with the Court an information sheet which
     is located at http://vvww.txcourts.gov/media/662557/court-reporter-info-sheet.pdf. If no request or
     payment arrangements have been made, you were not the court reporter in this case, additional court
     reporters took testimony, or you require an extension of time to file your record, please indicate this
     information on the form. This information sheet must be submitted to the Court within seven days of the
     date of this notice.

                 Pursuant to the Tex. R. App. P., Appendix C, Rule 2, all reporter's records must be filed via the
     court's electronic filing portal.

                                                                   CHRISTOPHER A. PRINE,- CLERK




                                                                   4n£kfJ
                                                                   Deputy Clerk




     cc:         Christopher S. Conry (DELIVERED VIA E-MAIL)
                 Annie Rebecca Elliott (DELIVERED VIA E-MAIL)
                 Oliver Brown (DELIVERED VIA E-MAIL)
                 Marcellous S. McZeal (DELIVERED VIA E-MAIL)
                                                                                                      FILE COPY



      Justices                                                                                               Chief Justice

                                                                                                       Kem Thompson Frost
 William J. Boyce
Tracy Christopher
                                                                                                                Clerk
Martha Hill Jamison
 Sharon McCally                                                                                        Christopher A. Prine
  J. Brett Busby                                                                                        Phone 713-274-2800
  John Donovan
  Marc W. Brown
                                   3faurtotttlj dkrort of Apjrcate
     Ken Wise                                     301 Fannin, Suite 245
                                                  Houston, Texas 77002


                                              Friday, December 19, 2014

     Christopher S. Conry                                    Oliver Brown
     600 E. John Carpenter Freeway, Suite 125                The Oliver Law
     Irving, TX 75062                                        3100 Richmond Ave., Suite 480
     * DELIVERED VIA E-MAIL *                                Houston, TX 77098
                                                             * DELIVERED VIA E-MAIL *
     Marcellous S. McZeal
     Grealish & McZeal
     700 Louisiana Street, 48th floor
     Houston, TX 77002
     * DELIVERED VIA E-MAIL *


     RE:         Court of Appeals Number:       14-14-01001-CV
                 Trial Court Case Number:       12-DCV-200446


     Style:      Tony D. Caston
                 v.

                 Eva M. Wiley, Fernando V. Martinez and Maria C. Martinez

                 The district clerk has advised this court that a notice of appeal was filed in this case. Upon
     assignment of this case to the Court of Appeals, a $195.00 filing fee is now due by the filing party.

                 This court has a mediation program. Upon perfecting an appeal, the appellant must complete and
     file a docketing statement which contains a mediation section. The appellee must also complete and file
     the Court's mediation docketing statement. Both appellant and appellee must file their statements within
     15 days of the date of this letter. Failure to comply will be deemed an affirmative response to mediation
     on behalf of the non-filing party. Our court's docketing statement and mediation docketing statement are
     available on the court's website at www.txcourts.gov/14thCOA.

             Pursuant to this Court's Local Rule 6, all attorneys are required to provide the Court with a valid
     e-mail address when submitting any document to the Court. Notices or other communications about this
     case will be delivered via email in lieu of mailing paper documents. Paper copies of notices or other
     communications about this case can be obtained by a party upon written request. Effective December 1,
     2012, Rule 9 of the Texas Rules of Appellate Procedure require that all computer generated documents
     filed with the Court must be in a typeface no smaller than 14-point and must include a certificate of
     compliance stating the word count of the document being filed. Failure to comply will result in your
     document being rejected.


                                                                 CHRISTOPHER A. PRINE, CLERK




                                                                 Deputy Clerk
                                                                                              FILE COPY




         FOURTEENTH COURT OF APPEALS
         301 Fannin, Suite 245
         Houston, Texas 77002
                                                                    Tuesday,   December 30,    2014



RE:      Case No.    14-14-01001-CV


Style:   Tony D. Caston
      v. Eva M. Wiley, Fernando V. Martinez and Maria C. Martinez

       The   case   was   filed   in   this    Court      on   Thursday,   December   18,   2014.   To
 date, our records show that Appellant has neither established indigence nor
 paid the $195 appellate filing fee. See TEX. R. APP.P.5;    Order Regarding
 Fees Charges in Civil Cases in the Supreme Court and the Courts of Appeals,
 Misc. Docket No. 99-9120           (Tex.     Jul   21,    1998);   TEX. GOV T CODE ANN.     §51.207
 (Vernon Supp.2004-05).
     Unless appellant pays the appellate filing fee on or beforeFriday,
 January 09, 2015, the Court may dismiss the appeal. See TEX. R. APP. P. 42.3
T. C. Case # 12-DCV-200446                                             Christopher Prine,      Clerk
                                  Christopher S. Conry
                                  600 E. John Carpenter Freeway,            Suite   125
                                  Irving, TX  75062
                                  DELIVERED VIA E-MAIL
Fourteenth Court of Appeals
     301 Fannin, Suite 245
                                                                                           ^002 $@©®.4S)1
     Houston, Texas 77002                                                                  0001378733 JAN 05 2015


                                                                               (/j [-"^5 /V^Akj
      FILED IN
 14th COURT OF APPEALS
     HOUSTON. TEXAS
                                   RE: 14-14-0100i-CV
     JAN 20 2015                   ChristophclfS: Gonry
                                   600 E. Jol
  CHRISTOPHER A. PRINE                                                  .?.'£ . 1-00-ft"     >.;8B:l/l-4-/15-'
                                   Irving, Tl   nixie        7-5'S.-'
         CLERK
                                                            •R£ TURN TQ SENDER
                                                          ATTfcMkJttf - NO) KNOWN
                                                           unrtaLC       i w


                                                                                            S376S-35-!
                                                                                                 i l l :i   .11 .i\
                              r55£#8^#Zi*KW2-